WiNsuow, J.
The controlling issue in this case, as developed by the testimony, was whether the defendant, in February, 1892, agreed with the plaintiff that if she stayed at home and worked until Charles should marry he would pay her $1,000, or whether the agreement was simply that if she stayed at home and worked she should have $1,000 after her father’s death. There was evidence tending to prove both ■of these claims. The plaintiff Was allowed, however, to testify to a separate and distinct promise made by her father, as she claims, three years before the contract sued on, to the ■effect that if she stayed at home and worked he would pay ’her $1,000, or men’s wages, and that she stayed and worked ■up to February, 1892, on the strength of this promise. This testimony was duly objected to as incompetent, irrelevant, •and immaterial, and exception taken to its admission.
We do not see how the admission of this evidence can be justified. The evidence so admitted did not tend to show that the contract sued on was made at a different date from that alleged, but it tended to show another and different contract, made three years earlier, and carried out by the plaintiff, as substantive proof of the alleged later contract sued 'on. This was certainly erroneous, unless it can be said to foe harmless. It seems very probable that the fact that the plaintiff had worked for three years without ¡lay under a previous contract might appeal strongly to the feelings of a jury in determining the question whether the later contract was made in the form claimed by the plaintiff. At least, we ■cannot say that the jury would not be influenced by this improper testimony, and hence we cannot say that the error was harmless. .
The talk between the parties at the time the alleged contract was made was conducted in the German language, and a witness who had testified to the terms of the contract was asked to state in German what the defendant said. An objection to this evidence was sustained, and this ruling is now *263alleged as error. "W"e find no error. It was not claimed that any German words of doubtful meaning, or capable of two constructions, were or might have been used, nor did it appear that any person was present upon the trial capable of translating the German words which the witness might give in the answer to the question. Certainly, under these cir■cumstances, there was no error.
Other rulings are complained of, but we have found none other which would necessitate reversal of the judgment, and it does not seem necessary to state them.
By the Court.— Judgment reversed, and action remanded for a new trial.